Exhibit 10.27

3COM CORPORATION

 

MANAGEMENT RETENTION AGREEMENT

 

Amended and Restated as of December 16, 2002

 

This Management Retention Agreement (the “Agreement”) is made and entered into
by and between Mark Slaven (the “Employee”) and 3Com Corporation (the
“Company”), amended and restated effective as of December 16, 2002.

 

R E C I T A L S

 

A.                                   It is expected that the Company from time
to time will consider the possibility of an acquisition by another company or
other change of control, or a reorganization of the Company resulting in the
remaining Company being materially diminished in size.  The Board of Directors
of the Company (the “Board”) recognizes that such consideration can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control or Disposition
(both as defined below) of the Company.

 

B.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue his employment and to motivate the Employee to maximize
the value of the Company upon a Change of Control or Disposition for the benefit
of its stockholders.

 

C.                                     The Board believes that it is imperative
to provide the Employee with severance benefits upon Employee’s termination of
employment following a Change of Control or Disposition which provides the
Employee with enhanced financial security and provides incentive and
encouragement to the Employee to remain with the Company notwithstanding the
possibility of a Change of Control or Disposition.

 

D.                                    Certain capitalized terms used in the
Agreement are defined in Section 5 below.

 

The parties hereto agree as follows:

 


1.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL TERMINATE UPON THE DATE THAT ALL OBLIGATIONS OF THE PARTIES HERETO WITH
RESPECT TO THIS AGREEMENT HAVE BEEN SATISFIED.

 


2.                                       AT-WILL EMPLOYMENT.  THE COMPANY AND
THE EMPLOYEE ACKNOWLEDGE THAT THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO
BE AT-WILL, AS DEFINED UNDER APPLICABLE LAW, AND

 

1

--------------------------------------------------------------------------------


 

may be terminated by either party at any time, with or without cause.  If the
Employee’s employment terminates for any reason, including (without limitation)
any termination prior to a Change of Control or Disposition, the Employee shall
not be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement, or as may otherwise be available in
accordance with the Company’s established employee plans or pursuant to other
written agreements with the Company.

 


3.                                    CHANGE OF CONTROL OR DISPOSITION SEVERANCE
BENEFITS.

 


(A)                                  INVOLUNTARY TERMINATION OTHER THAN FOR
CAUSE, DEATH OR DISABILITY OR VOLUNTARY TERMINATION FOR GOOD REASON FOLLOWING A
CHANGE OF CONTROL OR DISPOSITION.  IF, WITHIN TWELVE (12) MONTHS FOLLOWING A
CHANGE OF CONTROL OR DISPOSITION, EMPLOY­EE’S EMPLOYMENT IS TERMINATED (I)
INVOLUNTARILY BY THE COMPANY OTHER THAN FOR CAUSE, DEATH OR DISABILITY OR (II)
BY THE EMPLOYEE PURSUANT TO A VOLUNTARY TERMINATION FOR GOOD REASON, THEN,
SUBJECT TO EMPLOYEE ENTERING INTO A STANDARD FORM OF MUTUAL RELEASE OF CLAIMS
WITH THE COMPANY IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A, THE
COMPANY SHALL PROVIDE EMPLOYEE WITH THE FOLLOWING BENEFITS UPON SUCH
TERMINATION:

 


(I)                                   LUMP-SUM PAYMENT.  A LUMP-SUM CASH PAYMENT
IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE EMPLOYEE’S ANNUAL
COMPENSATION;

 


(II)                                CONTINUED EMPLOYEE BENEFITS. THE COMPANY
SHALL PROVIDE COMPANY-PAID HEALTH, DENTAL, VISION, LONG-TERM DISABILITY AND LIFE
INSURANCE COVERAGE AT THE SAME LEVEL OF COVERAGE AS WAS PROVIDED TO SUCH
EMPLOYEE IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYMENT AND AT THE SAME
RATIO OF COMPANY PREMIUM PAYMENT TO EMPLOYEE PREMIUM PAYMENT AS WAS IN EFFECT
IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYMENT (THE “COMPANY-PAID
COVERAGE”).  IF SUCH COVERAGE INCLUDED THE EMPLOYEE’S DEPENDENTS IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL OR DISPOSITION, SUCH DEPENDENTS SHALL ALSO BE
COVERED AT COMPANY EXPENSE.  COMPANY-PAID COVERAGE SHALL CONTINUE UNTIL THE
EARLIER OF (I) TWO YEARS FROM THE DATE OF TERMINATION, OR (II) THE DATE UPON
WHICH THE EMPLOYEE AND HIS DEPENDENTS BECOME COVERED UNDER ANOTHER EMPLOYER’S
GROUP HEALTH, DENTAL, VISION, LONG-TERM DISABILITY OR LIFE INSURANCE PLANS THAT
PROVIDE EMPLOYEE AND HIS DEPENDENTS WITH COMPARABLE BENEFITS AND LEVELS OF
COVERAGE.  FOR PURPOSES OF TITLE X OF THE CONSOLIDATED BUDGET RECONCILIATION ACT
OF 1985 (“COBRA”), THE DATE OF THE “QUALIFYING EVENT” FOR EMPLOYEE AND HIS OR
HER DEPENDENTS SHALL BE THE DATE UPON WHICH THE COMPANY-PAID COVERAGE COMMENCES,
AND EACH MONTH OF COMPANY-PAID COVERAGE PROVIDED HEREUNDER SHALL OFFSET A MONTH
OF CONTINUATION COVERAGE OTHERWISE DUE UNDER COBRA.

 


(III)                             PRO-RATED BONUS PAYMENT.  A LUMP-SUM CASH
PAYMENT EQUAL TO 100% OF SUCH EMPLOYEE’S TARGET BONUS AS IN EFFECT FOR THE
FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OR DISPOSITION OCCURS, PRO-RATED BY
MULTIPLYING SUCH BONUS AMOUNT BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE
NUMBER OF DAYS PRIOR TO OCCURRENCE OF THE CHANGE OF CONTROL OR DISPOSITION
DURING SUCH FISCAL YEAR, AND THE DENOMINATOR OF WHICH SHALL BE THREE-HUNDRED AND
SIXTY-FIVE.

 

2

--------------------------------------------------------------------------------


 


(IV)                            EQUITY COMPENSATION ACCELERATED VESTING.  ONE
HUNDRED PERCENT (100%) OF THE UNVESTED PORTION OF ANY STOCK OPTION, RESTRICTED
STOCK OR OTHER COMPANY EQUITY COMPENSATION HELD BY THE EMPLOYEE SHALL
AUTOMATICALLY BE ACCELERATED IN FULL SO AS TO BECOME COMPLETELY VESTED.


 


(V)                              EXTENSION OF STOCK OPTION POST-TERMINATION
EXERCISABILITY.  THE POST-TERMINATION EXERCISE PERIOD OF ANY OUTSTANDING COMPANY
STOCK OPTIONS HELD BY EMPLOYEE SHALL BE EXTENDED TO THE LESSER OF (A) ONE YEAR
FROM THE DATE OF EMPLOYEE’S TERMINATION, OR (B) THE ORIGINAL OPTION TERM.


 


(B)                                 VOLUNTARY RESIGNATION; TERMINATION FOR
CAUSE.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES BY REASON OF THE EMPLOYEE’S
VOLUNTARY RESIGNATION (AND IS NOT A VOLUNTARY TERMINATION FOR GOOD REASON), OR
IF THE EMPLOYEE IS TERMINATED FOR CAUSE, THEN THE EMPLOYEE SHALL NOT BE ENTITLED
TO RECEIVE SEVERANCE OR OTHER BENEFITS EXCEPT FOR THOSE (IF ANY) AS MAY THEN BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS OR
PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.


 


(C)                                  DISABILITY; DEATH.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF THE EMPLOYEE’S DISABILITY,
OR IF EMPLOYEE’S EMPLOYMENT IS TERMINATED DUE TO THE DEATH OF THE EMPLOYEE, THEN
THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS EXCEPT
FOR THOSE (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING
SEVERANCE AND BENEFITS PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE
COMPANY.


 


(D)                                 TERMINATION APART FROM CHANGE OF CONTROL OR
DISPOSITION.  IN THE EVENT THE EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR ANY
REASON, EITHER PRIOR TO THE OCCURRENCE OF A CHANGE OF CONTROL OR DISPOSITION OR
AFTER THE TWELVE (12) MONTH PERIOD FOLLOWING A CHANGE OF CONTROL OR DISPOSITION,
THEN THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE SEVERANCE AND ANY OTHER BENEFITS
ONLY AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S EXISTING SEVER­ANCE AND
BENEFITS PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.


 


4.                                    GOLDEN PARACHUTE EXCISE TAXES.


 


(A)                                  PARACHUTE PAYMENTS OF LESS THAN 3.59 X BASE
AMOUNT. IN THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS AGREEMENT OR
OTHERWISE PAYABLE TO EMPLOYEE (A) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), (B) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE, AND (C) THE AGGREGATE VALUE OF SUCH PARACHUTE PAYMENTS, AS DETERMINED IN
ACCORDANCE WITH SECTION 280G OF THE CODE AND THE PROPOSED TREASURY REGULATIONS
THEREUNDER (OR THE FINAL TREASURY REGULATIONS, IF THEY HAVE THEN BEEN ADOPTED)
IS LESS THAN THE PRODUCT OBTAINED BY MULTIPLYING 3.59 BY EMPLOYEE’S “BASE
AMOUNT” WITHIN THE MEANING OF  CODE SECTION 280G(B)(3), THEN SUCH BENEFITS SHALL
BE REDUCED TO THE EXTENT NECESSARY (BUT ONLY TO THAT EXTENT) SO THAT NO PORTION
OF SUCH BENEFITS WILL BE SUBJECT TO EXCISE TAX UNDER SECTION 4999 OF THE CODE.


 


(B)                                 PARACHUTE PAYMENTS EQUAL TO OR GREATER THAN
3.59 X BASE AMOUNT. IN THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS
AGREEMENT OR OTHERWISE PAYABLE TO EMPLOYEE

 

3

--------------------------------------------------------------------------------


 

(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, (b) would be subject to the excise tax imposed by Section 4999 of the
Code, and (c) the aggregate value of such parachute payments, as determined in
accordance with Section 280G of the Code and the proposed Treasury Regulations
thereunder (or the final Treasury Regulations, if they have then been adopted)
is equal to or greater than the product obtained by multiplying 3.59 by
Employee’s “base amount” within the meaning of  Code Section 280G(b)(3), then
the Employee shall receive (i) a payment from the Company sufficient to pay such
excise tax, plus (ii) an additional payment from the Company sufficient to pay
the excise tax and federal and state income and employment taxes arising from
the payments made by the Company to Employee pursuant to this sentence.

 


(C)                                  280G DETERMINATIONS.  UNLESS THE COMPANY
AND THE EMPLOYEE OTHERWISE AGREE IN WRITING, THE DETERMINATION OF EMPLOYEE’S
EXCISE TAX LIABILITY AND THE AMOUNT REQUIRED TO BE PAID OR REDUCED UNDER THIS
SECTION 4 SHALL BE MADE IN WRITING BY THE COMPANY’S INDEPENDENT AUDITORS WHO ARE
PRIMARILY USED BY THE COMPANY IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR
DISPOSITION (THE “ACCOUNTANTS”).  FOR PURPOSES OF MAKING THE CALCULATIONS
REQUIRED BY THIS SECTION 4, THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND
APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD
FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF
THE CODE.  THE COMPANY AND THE EMPLOYEE SHALL FURNISH TO THE ACCOUNTANTS SUCH
INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO
MAKE A DETERMINATION UNDER THIS SECTION.  THE COMPANY SHALL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 4.


 


5.                                    DEFINITION OF TERMS.  THE FOLLOWING TERMS
REFERRED TO IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  ANNUAL COMPENSATION.  “ANNUAL COMPENSATION”
SHALL MEAN AN AMOUNT EQUAL TO THE SUM OF (I) THE EMPLOYEE’S COMPANY ANNUAL BASE
SALARY AS IN EFFECT IMMEDIATELY PRECEDING THE CHANGE OF CONTROL OR DISPOSITION,
AND (II) 100% OF  THE EMPLOYEE’S TARGET BONUS.


 


(B)                                 TARGET BONUS.  “TARGET BONUS” SHALL MEAN
EMPLOYEE’S ANNUAL BONUS, ASSUMING 100% “ON TARGET” SATISFACTION OF ANY OBJECTIVE
OR SUBJECTIVE PERFORMANCE MILESTONES.


 


(C)                                  CAUSE.  “CAUSE” SHALL MEAN (I) AN ACT OF
PERSONAL DISHONESTY TAKEN BY THE EMPLOYEE IN CONNECTION WITH HIS
RESPONSIBILITIES AS AN EMPLOYEE AND INTENDED TO RESULT IN SUBSTANTIAL PERSONAL
ENRICHMENT OF THE EMPLOYEE, (II) EMPLOYEE BEING CONVICTED OF A FELONY, (III) A
WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES GROSS MISCONDUCT AND WHICH IS
INJURIOUS TO THE COMPANY, (IV) FOLLOWING DELIVERY TO THE EMPLOYEE OF A WRITTEN
DEMAND FOR PERFORMANCE FROM THE COMPANY WHICH DESCRIBES THE BASIS FOR THE
COMPANY’S REASONABLE BELIEF THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED
HIS DUTIES, CONTINUED VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS
TO THE COMPANY WHICH ARE DEMONSTRABLY WILLFUL AND DELIBERATE ON THE EMPLOYEE’S
PART.


 


(D)                                 CHANGE OF CONTROL.  “CHANGE OF CONTROL”
MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

 

4

--------------------------------------------------------------------------------


 


(I)                                  ANY PERSON BECOMES THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING
POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(II)                               THE CONSUMMATION OF THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS; OR


 


(III)                            THE CONSUMMATION OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR


 


(IV)                           A CHANGE IN THE COMPOSITION OF THE BOARD
OCCURRING WITHIN A TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY
OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” SHALL MEAN
DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE UPON WHICH
THIS AGREEMENT WAS ENTERED INTO, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION,
TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE
DIRECTORS WHOSE ELECTION OR NOMINATION WAS NOT IN CONNECTION WITH ANY
TRANSACTION DESCRIBED IN SUBSECTIONS (I), (II), OR (III) ABOVE, OR IN CONNECTION
WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS
TO THE COMPANY.


 


(E)                                  COVERED BUSINESS UNIT.  “COVERED BUSINESS
UNIT” SHALL MEAN THE BUSINESS CONNECTIVITY COMPANY, THE BUSINESS NETWORKS
COMPANY OR COMMWORKS (OR THEIR SUCCESSOR BUSINESS UNITS).


 


(F)                                    DISABILITY.  “DISABILITY” SHALL MEAN THAT
THE EMPLOYEE HAS BEEN UNABLE TO PERFORM HIS COMPANY DUTIES AS THE RESULT OF HIS
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, AND SUCH IN­ABILITY, AT LEAST 26
WEEKS AFTER ITS COMMENCEMENT, IS DETERMINED TO BE TOTAL AND PERMANENT BY A
PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EMPLOYEE
OR THE EMPLOYEE’S LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT
TO BE UNREASONABLY WITHHELD).  TERMINA­TION RESULTING FROM DISABILITY MAY ONLY
BE EFFECTED AFTER AT LEAST 30 DAYS’ WRITTEN NOTICE BY THE COMPANY OF ITS
INTEN­TION TO TERMINATE THE EMPLOY­EE’S EMPLOY­MENT.  IN THE EVENT THAT THE
EMPLOYEE RESUMES THE PERFORMANCE OF SUBSTANTIALLY ALL OF HIS DUTIES HEREUNDER
BEFORE THE TERMINATION OF HIS EMPLOYMENT BECOMES EFFECTIVE, THE NOTICE OF INTENT
TO TERMINATE SHALL AUTOMATICALLY BE DEEMED TO HAVE BEEN REVOKED.


 


(G)                                 DISPOSITION.  “DISPOSITION” SHALL MEAN THAT
ONE OF THE FOLLOWING SHALL HAVE OCCURRED WITH RESPECT TO ANY TWO OF THE THREE
COVERED BUSINESS UNITS, EITHER IN ONE OR MORE SEPARATE TRANSAC­TIONS:


 


(I)                                  ANY PERSON (OTHER THAN THE COMPANY OR ITS
AFFILIATES) BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES
OF A COVERED BUSINESS UNIT REPRESENTING FIFTY

 

5

--------------------------------------------------------------------------------


 

percent (50%) or more of the total voting power represented by the Covered
Business Unit’s then outstanding voting securities; or


 


(II)                               THE CONSUMMATION OF THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF A COVERED BUSINESS UNIT’S ASSETS;
OR


 


(III)                            THE CONSUMMATION OF A MERGER OR CONSOLIDATION
OF A COVERED BUSINESS UNIT WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURI­TIES OF THE COVERED
BUSINESS UNIT OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE SURVIVING ENTITY) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COVERED BUSINESS UNIT OR SUCH
SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR


 


(IV)                           THE SPIN-OFF TO THE STOCKHOLDERS OF THE COMPANY,
BY MEANS OF A DIVIDEND OR EXCHANGE OFFER, OF EIGHTY PERCENT (80%) OR MORE OF THE
VOTING STOCK OF A COVERED BUSINESS UNIT; OR


 


(V)                              THE DIVESTITURE OR LIQUIDATION OF A COVERED
BUSINESS UNIT.


 


(H)                                 PERSON.  “PERSON” SHALL HAVE THE SAME
MEANING ACCORDED TO SUCH TERM IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(I)                                     VOLUNTARY TERMINATION FOR GOOD REASON. 
“VOLUNTARY TERMINATION FOR GOOD REASON” SHALL MEAN THE EMPLOYEE VOLUNTARILY
RESIGNS AFTER THE OCCURRENCE OF ANY OF THE FOLLOWING: (I) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A MATERIAL REDUC­TION OF THE EMPLOYEE’S DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES, RELATIVE TO THE EMPLOYEE’S DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION,
OR THE ASSIGNMENT TO EMPLOYEE OF SUCH REDUCED DUTIES, TITLE, AUTHORITY OR
RESPONSIBILITIES; PROVIDED, HOWEVER, THAT A REDUCTION IN DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES SOLELY BY VIRTUE OF THE CONSUMMATION OF A CHANGE
OF CONTROL OR DISPOSITION (AS, FOR EXAMPLE, WHEN THE COMPANY’S SENIOR
VICE-PRESIDENT OF MARKETING REMAINS AS SUCH FOLLOWING A CHANGE OF CONTROL OR
DISPOSITION) SHALL NOT BY ITSELF CONSTITUTE GROUNDS FOR A “VOLUNTARY TERMINATION
FOR GOOD REASON;” (II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A
MATERIAL REDUCTION OF THE FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND
LOCA­TION) AVAILABLE TO THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUC­TION, OTHER
THAN A REDUCTION GENERALLY APPLICABLE TO ALL SENIOR MANAGEMENT OF THE COMPANY;
(III) A REDUCTION BY THE COMPANY IN THE BASE SALARY OF THE EMPLOYEE AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH REDUCTION; (IV) A MATERIAL REDUCTION BY THE COMPANY IN
THE AGGREGATE LEVEL OF EMPLOYEE BENEFITS, INCLUDING BONUSES, TO WHICH THE
EMPLOYEE WAS ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT
THE EMPLOYEE’S AGGREGATE BENEFITS PACKAGE IS MATERIALLY REDUCED (OTHER THAN A
REDUCTION THAT GENERALLY APPLIES TO COMPANY EMPLOYEES); (V) THE RELOCATION OF
THE EMPLOYEE TO A FACIL­ITY OR A LOCATION MORE THAN THIRTY-FIVE (35) MILES FROM
THE EMPLOYEE’S THEN PRESENT LOCATION, WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN
CONSENT; OR (VI) ANY ACT OR SET OF FACTS OR CIRCUMSTANCES WHICH WOULD, UNDER
CALIFORNIA CASE LAW OR STATUTE CONSTITUTE A CONSTRUCTIVE TERMINATION OF THE
EMPLOYEE.

 

6

--------------------------------------------------------------------------------


 


6.                                    NON-SOLICITATION. IN CONSIDERATION FOR THE
SEVERANCE BENEFITS EMPLOYEE IS TO RECEIVE HEREIN, IF ANY, EMPLOYEE AGREES THAT
HE OR SHE WILL NOT, AT ANY TIME DURING THE ONE YEAR FOLLOWING HIS OR HER
TERMINATION DATE, DIRECTLY OR INDIRECTLY SOLICIT ANY INDIVIDUALS TO LEAVE THE
COMPANY’S (OR ANY OF ITS SUBSIDIARIES’) EMPLOY FOR ANY REASON OR INTERFERE IN
ANY OTHER MANNER WITH THE EMPLOYMENT RELATIONSHIPS AT THE TIME EXISTING BETWEEN
THE COMPANY (OR ANY OF ITS SUBSIDIARIES) AND ITS CURRENT OR PROSPECTIVE
EMPLOYEES.

 


7.                                    SUCCESSORS.


 


(A)                                  COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE
COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE OBLIGATIONS UNDER THIS
AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE OBLIGATIONS UNDER THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO
PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER
THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S
BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT
DESCRIBED IN THIS SECTION 7(A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW.


 


(B)                                 EMPLOYEE’S SUCCESSORS.  THE TERMS OF THIS
AGREEMENT AND ALL RIGHTS OF THE EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT
OF, AND BE ENFORCEABLE BY, THE EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.


 


8.                                    NOTICE.


 


(A)                                  GENERAL.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEM­PLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR ONE DAY FOLLOWING
MAILING VIA FEDERAL EXPRESS OR SIMILAR OVERNIGHT COURIER SERVICE.  IN THE CASE
OF THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS
WHICH HE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF
THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS,
AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS SECRETARY.


 


(B)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE OR BY THE EMPLOYEE PURSUANT TO A VOLUN­TARY TERMINATION
FOR GOOD REASON SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER
PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 8(A) OF THIS AGREEMENT.  SUCH
NOTICE SHALL INDICATE THE SPECIFIC TERMINA­TION PROVISION IN THIS AGREEMENT
RELIED UPON, SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND
SHALL SPECIFY THE TERMINATION DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER
THE GIVING OF SUCH NOTICE).  THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE
NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF VOLUNTARY
TERMINATION FOR GOOD REASON SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER
OR PRECLUDE THE EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING
HIS RIGHTS HEREUNDER.

 

7

--------------------------------------------------------------------------------


 


9.                                    MISCELLANEOUS PROVISIONS.


 


(A)                                  NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL
NOT BE REQUIRED TO MITIGATE THE VALUE OF ANY BENEFITS CONTEMPLATED BY THIS
AGREEMENT, NOR SHALL ANY SUCH BENEFITS BE REDUCED BY ANY EARNINGS OR BENEFITS
THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.


 


(B)                                 WAIVER.  NO PROVISION OF THIS AGREEMENT
SHALL BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EMPLOYEE AND BY TWO
AUTHORIZED OFFICERS OF THE COMPANY (OTHER THAN THE EMPLOYEE).  NO WAIVER BY
EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION
OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER
CONDITION OR PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)                                  WHOLE AGREEMENT.  NO AGREEMENTS,
REPRESENTATIONS OR UNDERSTANDINGS (WHETHER ORAL OR WRITTEN AND WHETHER EXPRESS
OR IMPLIED) WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT HAVE BEEN MADE
OR ENTERED INTO BY EITHER PARTY WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR ARRANGEMENTS AND
UNDERSTANDINGS REGARDING SAME.


 


(D)                                 CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA.


 


(E)                                  SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(F)                                    COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officers.

 

COMPANY

 

3COM CORPORATION

 

 

 

 

By:

 

 

 

BRUCE L. CLAFLIN

 

 

 

 

Title:

President & CEO

 

 

 

 

and

 

 

 

 

 

 

 

 

By:

 

 

 

MARK D. MICHAEL

 

 

 

 

Title:

S.V.P., General Counsel & Secretary

 

 

 

 

 

 

EMPLOYEE

By:

 

 

 

MARK SLAVEN

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (“Release”) is made by and between 3Com
Corporation, Inc. (the “Company”) and                            (“Employee”).

 

RECITALS

 

WHEREAS, the Company and Employee (collectively referred to as “the Parties”)
have agreed that Employee is to receive certain severance benefits pursuant to
the agreement to which this Release is attached as Exhibit A (the “Management
Retention Agreement”);

 

NOW THEREFORE, in connection with the promises made herein and in the Management
Retention Agreement, the Company and Employee hereby agree as follows:

 

1.                                    Confidential Information.  Employee shall
continue to maintain the confidentiality of all confidential and proprietary
information of the Company and shall  continue to comply with the terms and
conditions of the Confidential Information and Invention Assignment Agreement
previously entered into by and between the Company and Employee.

 

2.                                    Payment of Salary.  The Company represents
and Employee acknowledges and represents that the Company has paid (or will pay
pursuant to the terms of the applicable plan or program and the Management
Retention Agreement) all salary, wages, bonuses, commissions, accrued vacation
and expense reimbursements and any and all other benefits due to Employee
through the date of signing of this Release.

 

3.                                    Release of Claims. Employee agrees that
the severance benefits provided pursuant to the Management Retention Agreement
represent settlement in full of all outstanding obligations owed to Employee by
the Company or any subsidiary of the Company.  Employee and the Company, on
behalf of themselves and their respective heirs, agents, representatives,
immediate family members, executors, assigns, directors, employees, attorneys,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corpora­tions, hereby fully and forever
release each other and their respective heirs, agents, representatives,
immediate family members, executors, assigns, directors, employees, attorneys,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corpora­tions and agree not to sue or
otherwise institute or cause to be instituted any legal or administrative
proceedings concerning any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee or the Company may possess against each other from
any omissions, acts or facts that have occurred up until and including the
Effective Date of this Release including, without limitation,

 

(a)                                  any and all claims relating to or arising
from Employee’s relationship with the Company or any subsidiary of the Company
and the termination of that relationship;

 

--------------------------------------------------------------------------------


 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of shares of stock of the
Company or any subsidiary of the Company, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospec­tive economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; invasion of privacy; false imprisonment;
and conversion;

 

(d)                                 any and all claims for violation of any
federal, state or municipal stat­ute, including, but not limited to, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, Older Workers
Benefit Protection Act; the California Fair Employment and Housing Act, and the
California Labor Code and all amendments to each such Act as well as the
regulations issued thereunder;

 

(e)                                  any and all claims for violation of the
federal, or any state, constitution;

 

(f)                                    any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;
and

 

(g)                                 any and all claims for attorneys’ fees and
costs.

 

Notwithstanding anything to the contrary in this Section 3, nothing in this
Release is intended to relieve the Company of its obligations under California
Labor Code section 2802 or any other federal or state statute or common law
principle of similar effect, and the release set forth under this Section 3 does
not  extend to any obligations incurred under such statutes or principles or
this Release.  Employee and the Company agree that the release set forth in this
Section 3 shall otherwise be and remain in effect in all respects as a complete
general release as to the matters released.

 

4.                                    Acknowledgment of Waiver of Claims under
ADEA.  Employee acknowledges that he is waiving and releasing any rights he may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary.  Employee and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Release.  Employee
acknowledges that the consideration given for this waiver and Release is in
addition to anything of value to which Employee was already entitled.  Employee
further acknowledges that he has been advised by this writing that (a) he should
consult with an attorney prior to executing this Release; (b) he has at least
twenty-one (21) days within which to consider this Release; (c) he has seven (7)
days following the execution of this Release by the Parties to revoke the
Release; and (d) this Release shall not be

 

2

--------------------------------------------------------------------------------


 

effective until the revocation period has expired.  Any revocation should be in
writing and delivered to a member of the Board of Directors by close of business
on the seventh day from the date that Employee signs this Release.

 

5.                                    Civil Code Section 1542.  Employee and the
Company represent that they are not aware of any claim other than the claims
that are released by this Release.  Employee and the Company acknowledge that
they have been advised by legal counsel and are familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other federal or
state statute or common law principles of similar effect.

 

6.                                    No Pending or Future Lawsuits.  Employee
and the Company represent to each other that they have no lawsuits, claims, or
actions pending in their name, or on behalf of any other person or entity,
against each other or any other person or entity referred to herein.  Employee
and the Company also represent to each other that as of the Effective Date, they
do not have any basis for, and do not intend to bring any claims on their behalf
or on behalf of any other person or entity against each other or any other
person or entity referred to herein.

 

7.                                    No Cooperation.  Employee agrees that he
will not counsel or assist any attorneys or their clients in the presentation or
prosecution of any lawsuits, disputes, claims, charges, or complaints by any
third party against the Company (including any subsidiary of the Company, and/or
any officer, director, employee, agent, representative, shareholder or attorney
of the Company or any subsidiary in his, her or its capacity as such on behalf
of the Company or any subsidiary) unless under a subpoena, court order or
otherwise required by law to do so.

 

8.                                    Tax Consequences.  The Company makes no
representations or warranties with respect to the tax consequences of the
payment of any sums to Employee under the terms of the Management Retention
Agreement and this Release.  Employee agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid thereunder by the Company and any penalties or assessments thereon.

 

9.                                    Costs.  The Parties shall each bear their
own costs, expert fees, attorneys’ fees and other fees incurred in connection
with this Release.

 

10.                              Authority.  The Company represents and warrants
that the undersigned has the authority to act on behalf of the Company and to
bind the Company and all who may claim through

 

3

--------------------------------------------------------------------------------


 

it to the terms and conditions of this Release.  Employee represents and
warrants that he has the capacity to act on his own behalf and on behalf of all
who might claim through him to bind them to the terms and conditions of this
Release.  Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

 

11.                              No Representations.  Each Party represents that
it has had the opportunity to consult with an attorney, and has carefully read
and understands the scope and effect of the provisions of this Release.  Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Release.

 

12.                              Severability.  In the event that any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Release shall continue in full force and
effect without said provision.

 

13.                              Entire Agreement.  This Release, the Management
Retention Agreement and the Confidential Information and Invention Assignment
Agreement previously entered into by and between the Company and Employee
represent the entire agreement and understanding between the Company and
Employee concern­ing the subject matter herein, and supersede and replace any
and all prior agreements and understandings.

 

14.                              No Oral Modification.  This Release may only be
amended in writing signed by Employee and a duly authorized officer (other than
Employee) of the Company.

 

15.                              Effective Date.  This Release is effective
eight days after it has been signed by both Parties (the “Effective Date”).

 

16.                              Counterparts.  This Release may be executed in
counter­parts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

17.                              Voluntary Execution of Release.  This Release
is executed voluntarily and without any duress or undue influence on the part or
behalf of the Parties hereto, with the full intent of releasing all claims.  The
Parties acknowledge that:

 

(a)                                  They have read this Release;

 

(b)                                 They have been represented in the
preparation, negotiation, and execution of this Release by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;

 

(c)                                  They understand the terms and consequences
of this Release and of the releases it contains;

 

(d)                                 They are fully aware of the legal and
binding effect of this Release.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Release on the respective
dates set forth below.

 

 

3Com Corporation

 

 

Dated:

 

 

 

 

By:

 

 

 

EMPLOYEE, an individual

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------